 1

 2

 3                                                                       FILED
                                                                        Jun 21, 2021
 4                                                                   CLERK, U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF CALIFORNIA


 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                   No. 1:21-MJ-00053 SKO
12                     Plaintiff,
13          v.                                    [PROPOSED] ORDER
14    ANTHONY GUZMAN,
15                     Defendant.
16

17         IT IS HEREBY ORDERED that the complaint in the above-entitled case be dismissed as

18   to ANTHONY GUZMAN.

19   Dated: June 17 , 2021

20
                                                      _________________________________
21                                                    HONORABLE STANLEY A. BOONE
                                                      U.S. Magistrate Court Judge
22

23

24

25

26
27

28
                                                  1
